Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 	Applicant’s response to restriction requirement id acknowledged. Applicant elected Group I (claims 1, 6-14 and 22-26) and species A, drawn to a recombinant strain comprising overexpressed (augmented) orf24, without traverse.
Claims 2-5, 15-21 and 27 are withdrawn as drawn to non-elected subject matter.
					DETAILED ACTION
 	Claims 1, 6-14 and 22-26, drawn to expression vectors comprising an augmented open reading form orf24 and  a modified Streptomyces fungicidicus strain comprising augmented genes comprising orf24 only, are under examination on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 (and its dependent claims 6-13) are directed to a genus of modified strains of Streptomyces fungicidicus comprising a genus of augmented orf24 genes, wherein said genera are inadequately described in the disclosure.
 	The court of Appeals for the Federal Circuit has recently held that such a general  definition does not meet the requirements of 35 U.S.C. 112, first paragraph. “ A written description of an invention involving chemical genus, like a description of a chemical species, requires a precise definition, such as be structure, formula {or} chemical name, of the claimed subject matter sufficient to distinguish it from other materials.” University of California v. Eli Lilly and Co., 1997 U.S. App. LEXIS 18221, at *23, quoting Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993). The court held that “ in claims involving chemical materials, generic formulae usually indicate with specificity what generic claims encompass. One skilled in the art can distinguish such a formula from others and can identify many of the species that the claims encompass. accordingly, such a formula is normally an adequate description of the claimed genus. In claims to genetic material, however, a generic statement such as “vertebrate insulin cDNA” or “mammalian insulin cDNA,’ without more, is not an adequate written description of the genus because it does not distinguish it from others. One skilled in the art therefore cannot, as one can do with a fully described genus visualize the identity of the members of the genus”.  Here, applicant is claiming a genus of modified strains and modified genes but what said products do, rather than what said products structurally are and this kind of description fails to meet the requirements of 112 first paragraph.
	More specifically, in claim 1 as claimed orf24 genes are both endogenous or exogenous. However, no description of the sources beyond Streptomyces fungicides for orf24 genes, which may be incorporated in the claimed strain to result in enhanced enduracidin production can be found. Further, regarding the generic  term “augmented” the disclosure merely provides means of recombinantly overexpressing orf24 (a  single species) and no other means (such as allosteric expression, or utilizing synthetic expression enhancers (ligands) etc.)  of augmenting said gene is provided.
Therefore, given the breadth of claims 1, 6-13, and the amount of structural information provided, one of skill in the art cannot reasonably conclude that applicant had full possession of the invention, at the time of effective filing of this application.
  	Regarding claim 14,  It is noted that the applicants have deposited the organisms but there is no indication in the specification as to the public availability. Since the deposit was made under the terms of the Budapest Treaty, then an affidavit or declaration by applicants, or a statement by an attorney of record over his or her signature and registration number, stating that the specific strain has been deposited under the Budapest Treaty and that the strain will be irrevocably and without restriction or condition released to the public upon the issuance of the patent, would satisfy the deposit requirement made herein.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Said claims 7 and 24 do not end with a period and hence, are incomplete. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-14, 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Yin et al., “Yin” (US patent No. 8,188,245, 5/29/12, see also its corresponding patent publication US2010/0035256).
The applied reference has common inventor(s) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Yin discloses the molecular cloning of an enduracidin biosynthetic gene cluster from Streptomyces fungicidicus and characterizes individual genes in said cluster (including 25 open reading frames “orfs”, comprising orf24, which encodes SEQ ID NO:24 and 49, wherein SEQ ID NO:49 of Yin has 100% identity to SEQ ID NO:26 of this invention, (see backtranslation of instant SEQ ID NO:26 in published patent database, hit #4). As applicant is aware, said SEQ ID NO:26 in paragraphs [0014 and 0016] of instant disclosure is referred to as expression product of orf24 (disclosed as SEQ ID NO:38, see also [0046]) , prior to this invention.
In paragraph [0253-0254] of said patent, Yin teaches that various orfs of its invention together with suitable promoters, including those that are constitutive (and/or may have cassettes which enhance gene expression, see [0254]), may be inserted into vectors for transformation/transfection of all kinds of host cells, which inherently include Streptomyces fungicidicus of this invention, in order to produce enhanced amounts (enhancements of at lesat 1.2 fold, by inherency) of enduracidin relative to levels produced by wild type Streptomyces fungicidicus. Therefore, it is believed that Yin as whole renders this invention obvious.
Applicant is reminded that in view of the fact that Yin has already reported the composition of Orf24 gene of Streptomyces fungicidicus previously, the specific types of promoters utilized (see claim 8),  vector base compositions employed (see claims 14, 26) or specific strains of Streptomyces fungicidicus used (see claims 10-11) for its over expression etc., cannot be considered to be a contribution over the prior art in view of general level knowledge of one of ordinary skill, prior to effective filing of this invention.
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maryam Monshipouri whose telephone number is 571-272-0932. The examiner can normally be reached from 9:00 am to 5:00 pm on weekdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                                                                                                                                                                             /MARYAM MONSHIPOURI/Primary Examiner, Art Unit 1656